Citation Nr: 1713172	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-17 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease (DJD) of the left ankle, on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran's claim was before the Board in June 2014, at which time the Board denied the Veteran's claim for a disability rating in excess of 20 percent for his service-connected DJD of the left ankle, to include on an extraschedular basis.  Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court vacated the Board's decision to the extent that it denied entitlement to a rating in excess of 20 percent for DJD of the left ankle, on an extraschedular basis, and remanded the case for readjudication in compliance with directives specified in a December 2014 Joint Motion for Partial Remand (Joint Motion) filed by counsel for the Veteran and the VA Secretary.  The case was returned to the Board for further appellate action.

In March 2015, the Board remanded the claim for further development and consideration of referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

In July 2016, the Board again remanded for further development.  Specifically, the Board ordered that the Veteran be afforded a new examination in order to accurately evaluate the current severity of his service connected DJD of the left ankle on appeal.  The Veteran was afforded a VA examination in September 2016.

In April 2016, the Veteran filed a claim for TDIU.  Also, in a September 2016 letter, the Veteran stated that he was unemployed due to his service connected disabilities.  Since entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, it is part of the adjudication of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The Board is aware that the VA sent the Veteran correspondence in January 2017, requesting that the Veteran complete and sign an attached VA Form 21-22.  The record does not reflect that the Veteran has provided a completed and signed VA Form 21-22.  However, Disabled American Veterans (DAV) has represented the Veteran throughout the appeal including, most recently, filing an Appellate Brief on the Veteran's behalf in February 2017.  While the Board reiterates the request that the Veteran provide a completed and signed VA Form 21-22, it will continue to name DAV as the Veteran's Power of Attorney.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a disability rating in excess of 20 percent for DJD of the left ankle, on an extraschedular basis, as well as TDIU.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

First, regarding the Veteran's claim for a disability rating in excess of 20 percent for DJD of the left ankle, on an extraschedular basis, the Veteran was last afforded a VA examination in September 2016.  The Board finds that the VA examination is inadequate because the Veteran's ankles were not tested for pain on both active and passive motion, and in weight-bearing and non-weight-bearing pursuant to 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, in February 2017, the RO requested additional information addressing these deficiencies.   The Board finds it appropriate to remand this matter to the AOJ to address these deficiencies.

In addition, the TDIU claim is deferred because the increased-rating issue and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Moreover, in this case the TDIU claim must readjudicated by the AOJ as requested by the Veteran.  The RO denied TDIU in a May 2016 rating decision and the Veteran requested reconsideration in November 2016.

Finally, as noted in the Introduction, the record does not reflect that the Veteran has provided an updated VA Form 21-22 for DAV who has represented the Veteran throughout the appeal.  Such must be obtained.

The last VA treatment records associated with the virtual record are dated December 2013.  Updated VA treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records since December 2013.

2.  After obtaining all available outstanding records pursuant to directive 1 above, schedule the Veteran for a VA examination to evaluate the current level of severity of his DJD of the left ankle disability.  The claim file must be made available to the examiner.  All necessary testing should be conducted.  

Specifically, the examiner should provide the additional information requested on page 3 of the February 2017 VA 21-2507a request for physical examination.  As indicated on the February 2017 request, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

3.  Obtain from the Veteran a completed and signed VA Form 21-22.

4.  After completing the requested actions, readjudicate the issues in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







